
	
		III
		110th CONGRESS
		1st Session
		S. RES. 337
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2007
			Mrs. Feinstein (for
			 herself and Mr. Bennett) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Authorizing the Committee on Rules and
		  Administration to prepare a revised edition of the Standing Rules of the Senate
		  as a Senate document.
	
	
		1.Printing the Standing Rules
			 of the Senate
			(a)AuthorizationsThe
			 Committee on Rules and Administration shall prepare a revised edition of the
			 Standing Rules of the Senate and such standing rules shall be printed as a
			 Senate document.
			(b)Additional
			 copiesIn addition to the usual number, 2,500 additional copies
			 shall be printed for use by the Committee on Rules and Administration.
			
